Citation Nr: 1139534	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  02-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.

2. Propriety of the reduction in disability for service-connected left carpal tunnel syndrome from 20 percent to a non-compensable rating.

3. Entitlement to a disability rating in excess of 20 percent for right shoulder tendonitis.

4. Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

5. Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.

6. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

7. Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from December 1990 to February 1991. He also performed service with the Army National Guard during the period from July 1985 to March 1992. 

These matters were last before the Board of Veterans' Appeals (Board) in July 2009 on appeal from a July 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board denied the Veteran's claims for service connection for bilateral plantar fasciitis and for an award of a total rating based on individual unemployability (TDIU) in July 2009. The Board's denial of the claim for service connection for plantar fasciitis was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in a May 2011 Memorandum Decision. The Court directed the Board to reconsider its decision, to include consideration of whether the Veteran had provided evidence of continuity of symptomatology of plantar fasciitis. Although the Veteran's counsel discussed entitlement to TDIU in a September 2011 letter, the Board's denial of that issue was affirmed by the Court; the Board construes the September 2011 letter as raising a new claim of entitlement to TDIU that is referred to the RO for appropriate development.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to TDIU (see September 2011 letter from Veteran's counsel); entitlement to service connection for bilateral heel spurs (see December 2000 claim); entitlement to service connection for sleep apnea (see report of January 2011 telephone contact); entitlement to service connection for left hand arthritis (see report of January 2011 telephone contact); entitlement to service connection for chronic rhinitis (see report of April 2011 telephone contact); entitlement to service connection for osteoarthritis of the bilateral knees and shoulders (see report of April 2011 telephone contact);  entitlement to service connection for depression, claimed as secondary to service-connected disabilities (see report of April 2011 telephone contact). The Board does not have jurisdiction over these issues so they are REFERRED to the AOJ for appropriate action.  

The reduction and increased rating issues listed on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been diagnosed with bilateral plantar fasciitis during the appellate period.

2. The Veteran has reported continuity of symptomatology since his second term of service.

3. The Veteran is competent to report his symptoms and his reports are credible.

4. There is probative medical evidence of record indicating the Veteran developed plantar fasciitis as a result of his military service.
CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service Connection

The Veteran asserts that he developed plantar fasciitis while training for his deployment as part of Operation Desert Storm. Service records support his contentions that he experienced foot pain during service and VA treatment records show that he was subsequently diagnosed with plantar fasciitis attributed to his military training. Accordingly, the Board will grant service connection for bilateral plantar fasciitis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board observes that, with respect to the Veteran's National Guard service, applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing ACDUTRA or INACDUTRA. See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010). Generally, veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2010).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Service treatment records from the Veteran's first term of active duty are silent for any treatment or complaint of foot pain. During his service with the Army National Guard, an October 1989 self report of medical history reflects no complaints of foot pain, but he reported experiencing foot pain on a February 1990 self report. The Veteran subsequently returned to active duty service and treatment records dated the month of his re-enlistment, December 1990, reveal complaints of pain in the balls of both feet that was assessed as bilateral metatarsalgia. He was given a 30 day profile based on foot (and wrist) pain. In January 1991 he was referred for podiatric treatment and was provisionally diagnosed with plantar fasciitis later that month. 

A February 1991 general examination report states that the Veteran's feet are normal, but a February 1991 Medical Evaluation Board (MEB) report reflects that the Veteran reported experiencing bilateral foot pain. Although x-rays of the feet were normal, the MEB diagnosed bilateral foot pain. The MEB opined that the multiple orthopedic difficulties experienced by the Veteran pre-existed his call to active duty and were "related to his training as a national guardsman." 

The Veteran was afforded a VA examination in June 1993. The typed examination report states that he informed the examiner that he had experienced the same foot pain since summer training camp in 1990, but a handwritten correction states that the pain began in December 1990. X-ray of the left foot showed calcification at the attachment of the Achilles tendon and a small osteophyte at the inferior aspect of the calcaneum. The examiner diagnosed bilateral plantar fasciitis. 

In August 1993, the Veteran was treated for foot pain and was observed to have a history of plantar fasciitis. A September 1993 VA treatment note states that the Veteran had experienced plantar fasciitis since December 1990. 

The Veteran submitted a June 1996 letter to VA reporting that he hurt his feet while training for deployment as part of Operation Desert Storm. Physical therapy notes dated in November 1997 reflect the Veteran's complaints of plantar fasciitis and occasional heel pain. A March 1999 private treatment note reflects diagnoses of heel spurs and plantar fasciitis.

When examined again by VA in August 2006, x-rays of the Veteran's feet showed spurs on the calcaneus, both on the plantar and posterior sides. The Veteran again reported that he had developed pain in his feet while training for Operation Desert Storm in 1990. The examiner noted some tenderness to palpation along the bilateral plantar fascia and diagnosed bilateral plantar fasciitis. Despite noting "extensive" claims file review, the examiner stated that he could find no evidence that the Veteran had any foot problems prior to entering his second term of active duty service. The examination report does not reference the February 1990 self report of medical history completed while the Veteran served with the Army National Guard or the MEB's February 1991 determination that the Veteran's foot pain resulted from his National Guard training. The examiner noted that the Veteran denied experiencing any foot problems prior to the "Desert Storm era" and stated that he would have to resort to speculation to provide an opinion as to whether plantar fasciitis was related to his military service. The examiner did not explain why he would have to resort to speculation.

The Veteran was treated again for plantar fasciitis in October 2007. The podiatry note reflects that the Veteran had experienced plantar fasciitis for many years and reported symptoms back to the time of the Gulf War.

Another VA examination was conducted in July 2007 by the August 2006 examiner. The examiner reported that he still (italics added for emphasis) could not find any evidence that the Veteran had foot problems prior to entering his second term of active duty service. The examiner again stated, without explanation, that he could not render an etiological opinion without resort to speculation.

Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102  (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28   (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993). However, the Board may not deny a claim in reliance on an examiner's conclusion that an etiology opinion would be speculative unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The evidence reflects that the Veteran was provisionally diagnosed with plantar fasciitis during his active duty service and the MEB determined that his foot pain was the direct result of Army National Guard training. Approximately two (2) years subsequent to service, the Veteran was definitively diagnosed with bilateral plantar fasciitis after reporting foot pain since his discharge. The record reflects that treatment for plantar fasciitis occurred intermittently throughout the subsequent decades and that the Veteran consistently reported continuity of symptomatology since service.

The Board finds the Veteran's account of his in-service experiences and post-service symptoms credible and persuasive. Although additional development of the medical evidence could be undertaken, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue under the "benefit-of-the-doubt" rule.  Alemany, 9 Vet. App. 518.

The determinative question in this matter is whether there is a nexus between the Veteran's current diagnosis of plantar fasciitis and his qualifying military service (either active duty or National Guard training). Since the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance as to service connection and the claim will be granted. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

Service connection for bilateral plantar fasciitis is granted.


REMAND

The Veteran submitted a March 2010 notice of disagreement (NOD) with a February 2010 rating decision that reduced his 20 percent disability evaluation for left carpal tunnel syndrome to a non-compensable rating. He also submitted a May 2010 NOD with a May 2010 rating decision that denied his claims for increased disability evaluations for right shoulder tendonitis, right knee chondromalacia, right knee degenerative joint disease, left knee chondromalacia, and left knee degenerative joint disease. However, the RO has yet to promulgate a Statement of the Case on any of these issues. These claims must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995). However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED to the RO for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Obtain any newly generated VA treatment records and associate them with the claims file. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. As part of the above-directed development, obtain from the SSA a copy of the evidence relied on in the decision awarding the Veteran disability benefits. These records must specifically include, but are not limited to, medical records and the SSA hearing transcript, if available. Associate the records with the claims folder or, if they are unavailable, document the unavailability and advise the Veteran so he can submit any copies in his possession.

3. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the following issues:

a. Propriety of the reduction in disability for service-connected left carpal tunnel syndrome from 20 percent to a non-compensable rating;

b. Entitlement to a disability rating in excess of 20 percent for right shoulder tendonitis;

c. Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia;

d. Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease;

e. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia; and

f. Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2010). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4. Following the above actions, review and readjudicate the Veteran's claims. If the benefits sought remain denied, issue the Veteran and his counsel an appropriate supplemental statement of the case and afford them the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issues. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


